t c summary opinion united_states tax_court john andrew graham and judith ann graham petitioners v commissioner of internal revenue respondent docket no 6315-13s filed date john andrew graham and judith ann graham pro sese h elizabeth h downs and jamie m stipek for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for the tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether sec_469 precludes petitioners’ claimed deductions for rental real_estate losses and whether petitioners are liable for the penalties background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in arkansas when the petition was filed petitioner john andrew graham was a salaried employee of alltel communications alltel in and of alltel and cellco partnership doing business as verizon wireless in petitioners reported owning nine residential rental properties in and eight residential rental properties in mr graham testified that these properties were single-family two-bedroom small houses on jointly filed tax returns for and petitioners elected to group their rental properties as a single rental real_estate activity representing that mr graham qualified as a real_estate_professional they deducted a rental real_estate loss for each year in issue after their and form sec_1040 u s individual_income_tax_return were examined by respondent mr graham prepared summary spreadsheets substantiating the hours he spent managing petitioners’ rental properties and hours he spent working as a salaried employee at alltel for the tax_year mr graham initially claimed to have spent hours managing petitioners’ rental properties and big_number hours working as a salaried employee however mr graham modified his rental management spreadsheet before trial to include appointments with prospective tenants open houses and inspections items that were not immediately expensable he also modified the spreadsheet at trial respondent objected on the basis of hearsay to the introduction into evidence of mr graham’s modified and spreadsheets and the letters he provided from former colleagues the court observes that this is a small_tax_case and sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed in addition rule b provides trials of small tax cases will be conducted as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible see schwartz v commissioner 128_tc_6 the documents petitioner offered have some probative value therefore we overrule respondent’s evidentiary objections and the exhibits are admitted into evidence even still the admission of these documents does not alter the outcome of our inquiry into continued substantiating his hours at alltel by indicating that he worked hours a week instead of hours and by subtracting accrued vacation days from his total amount because mr graham computed hours of leave time his modified total number of hours as a salaried employee for alltel in was hours at trial mr graham testified that alltel did not use time records to keep track of the hours he worked mr graham also provided written testimony from former alltel colleagues who approximated the number of hours he worked at the office during a typical workweek they also stated that it was not unusual for him to work remotely for alltel some of these former colleagues explicitly stated that they did not work at alltel or verizon wireless during or mr graham’s modified rental management spreadsheets generally included entries for showing the properties cleaning the premises and performing general maintenance work among the entries were reporting hours to install new locks at one property reporting hours to place mulch on a property meeting with a tenant five times throughout the year even though no rents were continued whether mr graham was a real_estate_professional see supra note see supra note collected on the property for the entire year and recording the same recurring time usually two hours for appointments to show a property for the tax_year mr graham logged big_number hours managing petitioners’ rental properties and hours working as a salaried employee for alltel in5 he did not log any hours as an employee for verizon wireless even though he earned wages from this company with respect to mr graham’s rental management spreadsheet his entries included taking three hours to place for sale signs on a property after the signs had been purchased recording maintenance issues as plumbing when the activity described was painting and making recurring two-hour inspections of properties to determine whether a tenant was not home or a property was vacant petitioners’ rental real_estate loss deductions were disallowed in the statutory_notice_of_deficiency petitioners’ understatements of income_tax exceeded the greater of of the tax shown on their returns or dollar_figure for each year see supra note discussion i burden_of_proof the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and generally speaking the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 292_us_435 see rule a this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir under certain circumstances the burden_of_proof as to factual matters may shift pursuant to sec_7491 from the taxpayer to the commissioner but only if the taxpayer introduces credible_evidence regarding a factual matter affecting liability and only if the substantiation requirements are met required records are maintained and the taxpayer cooperates with the internal revenue service’s irs reasonable requests sec_7491 and petitioners did not maintain contemporaneous_records accurately accounting for the time mr graham spent as an employee of alltel and verizon wireless or as a real_estate businessman accordingly sec_7491 does not shift the burden to respondent and mr graham therefore retains the burden_of_proof with respect to the deficiencies see rule a ii sec_469 losses from rental_real_estate_activities taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 the extent to which a taxpayer is entitled to a rental real_estate loss deduction may be limited by sec_469 that section sets forth what are commonly referred to as the passive_activity_loss rules in general an individual is not entitled to a deduction for a passive_activity_loss for the year in which it is sustained see sec_469 except as provided in sec_469 the term passive_activity includes any rental_activity sec_469 an otherwise deductible loss attributable to a rental real_estate activity and sustained by an individual who actively participates in that rental real_estate activity is deductible to a limited extent fully phased out when adjusted_gross_income reaches dollar_figure see sec_469 an otherwise deductible loss attributable to a rental real_estate activity and incurred by a taxpayer who materially participates in a real_property business is not subject_to the limitations imposed by the passive_activity_loss rules if the taxpayer performs more than one-half of the personal services during the year in real_property trades or sec_469 is not at issue in this case businesses in which the taxpayer materially participates and performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates see sec_469 in the case of a joint tax_return either spouse must separately satisfy both requirements sec_469 the disagreement between the parties is relatively simple--the parties disagree as to the number of hours mr graham spent during and as a salaried employee and the number of hours mr graham spent performing personal services in connection with petitioners’ rental real_estate activity for petitioners filing joint returns proper substantiation of the number of hours mr graham spent as a salaried employee is important because these hours serve as a benchmark against which to compare the number of hours spent in connection with petitioners’ rental real_estate activity to be entitled to the deductions here in dispute petitioners must establish that the hours mr graham spent in connection with petitioners’ rental real_estate activity exceed the hours he spent performing personal services as a salaried employee see sec_469 petitioners asserted that mr graham was a real_estate_professional and mr graham testified at trial to this effect he insisted that what was recorded in the spreadsheets represented what he did during the years in issue mr graham’s time estimate is suspect given his employment as a sales consultant in a business unrelated to petitioners’ real_estate activity the trial record does not reflect any objective measure of time he spent as an employee of alltel or verizon wireless and he described only in general terms how his time was spent there he did not maintain a calendar that tracked his activities and appointments he did not log the number of hours he worked remotely for alltel and the letters he submitted from his former colleagues substantiating his hours were based on a letter he drafted to meet the requirements of the irs some of his former alltel colleagues who submitted testimony were not even employed at alltel during the years at issue mr graham’s rental management spreadsheets also suffer from a lack of proper substantiation by contemporaneous verification or other reasonable means the regulations state that hours of participation may be established by c ontemporaneous daily time reports logs or similar documents sec_1 5t f temporary income_tax regs fed reg date but participation can also be established by other reasonable means such as appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id although the regulations permit some flexibility regarding the evidence required to prove material_participation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 mr graham did not keep a contemporaneous log or appointment calendar tracking his real_estate services his spreadsheets were created later apparently in connection with the irs audit furthermore the entries on the spreadsheets were improbable in that they were excessive unusually duplicative and counterfactual in some instances as all petitioners’ rental properties were single-family homes reporting hours to install locks or hours to place mulch on a single property amongst other suspect entries are overstatements at best performing maintenance for a tenant that did not pay rent for an entire year with no record of past due rent or any attempt to collect rent as mr graham would note on entries for other rental properties seems dubious mr graham’s lack of an explanation at trial as to this discrepancy does not help on consideration of the entire record we do not accept mr graham’s claims of the hours devoted to his rental real_estate services because we are not persuaded that mr graham spent more time on petitioners’ rental real_estate activity during the years in issue than he did working as a sales consultant he has not established that he is a real_estate_professional we also cannot rely on the spreadsheets to prove that mr graham spent more than hours on petitioners’ rental real_estate activity petitioners’ rental real_estate activity therefore is per se passive and they may not offset the losses against their other income iii sec_6662 penalties sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 if the understatements of income_tax for the years in issue are substantial respondent has satisfied the burden of producing evidence that the penalty is appropriate respondent’s deficiency determinations for tax years and are each in excess of dollar_figure which is greater than of the tax required to be shown on petitioners’ return for each of these years thus respondent’s burden of going forward has been satisfied once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs we conclude that the exaggerated entries in petitioners’ spreadsheets negate their good_faith in claiming deductions for rental real_estate losses against their earned_income petitioners offered no persuasive argument or evidence to show that there was reasonable_cause for the deductions claimed and that they acted in good_faith with respect to the underpayments consequently petitioners are liable for sec_6662 penalties for substantial understatements of income_tax for and we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
